;--   ;:   .
                                                                                    i:1Ls:1 OPilll ceuRT
                                                                                    ON<..~ c?\ ~1 fl,$1&1
                                                                                                               _.--

                                                                                       Peter A. Moore, Jr., Clerk
                                                                                       US District Court
                                                                                       Ee.stem District of NC
                                IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         SOUTHERN DIVISION
                                         NO. 7:18-CR-00179-FL

               UNITED STATES OF AMERICA

                            v.

               MEGAN ELIZABETH BARDEEN


                                  PRELIMINARY ORDER OF FORFEITURE

                     WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

               defendant on December 13, 2018, the defendant's guilty plea to offenses in violation

               of 21 U.S.C. § 846, and.such further evidence of record, the Court finds that the

               following property is hereby forfeitable pursuant to 21 U.S.C. § 853, to wit:

                     (a) Real property having the physical address of 5809 Hyatt Lane, Wilmington,

               North Carolina 28411, including any and all appurtenances and improvements

               thereto, being legally described in deed book 5865 page 2621 of the New Hanover

               County Registry, North Carolina; and any and all proceeds from the sale of said

               property;

                     AND WHEREAS, by virtue of said guilty plea and the defendant's agreement

               therein, the United States is now entitled to entry of a Preliminary Order of

               Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(2); and to seize the specific property

               subject to forfeiture, to conduct any discovery the Court considers proper in

               identifying, locating, or disposing of the property, and to commence proceedings that

               comply with any statutes governing third-party rights, as provided by Fed. R. Crim.

                                                          1
P. 32.2(b)(3);

                 It is hereby ORDERED, ADJUDGED and DECREED:

       1.        That based upon the plea of guilty by the defendant, the United States

is hereby authorized to seize the above-stated property, and it is hereby forfeited to

the United States for disposition in accordance with the law, subject to the provisions

of 21 U.S.C. § 853(n).

       2.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Preliminary

Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

Crim. P. 32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order

shall be final as to the defendant upon entry.

       3.        That pursuant to 21 U.S.C. § 853(n), the United States shall publish

notice of this Order and of its intent to dispose of the property in such manner as the

Attorney General or the Secretary of Treasury directs, by publishing and sending

notice in the same manner as in civil forfeiture cases, as provided in Supplemental

Rule G(4).       Any person other than the defendant, having 9r claiming any legal

interest in the subject property must file a petition with the Court within 30 days of

the publication of notice or of receipt of actual notice, whichever is earlier.

       The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.


                                             2
      4.     That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture as required by Fed. R. Crim. P. 32.2(c)(2).

                                       ~____,.....,....,_,-===--' 2019.




                                            3
